Citation Nr: 0828368	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-14 553	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for prostatitis.  

3. Entitlement to service connection for a vision disability, 
claimed as secondary to service-connected chronic 
glomerulonephritis.  

4. Entitlement to service connection for migraine headaches.  

5. Entitlement to service connection for a skeletal 
disability (other than a low back disability).  

6. Entitlement to an initial compensable rating for bilateral 
hearing loss.  

7. Whether the retroactive pension payment issued on January 
10, 2006 was properly calculated.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1985 to December 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2004, July 2006, 
and August 2006, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  

In an unappealed rating decision in November 1994, the RO 
denied the claims of service connection for a low back 
disability and prostatitis.  By operation of law, the 
unappealed rating decision became final (hereinafter also 
referred to as finality).  38 U.S.C.A. § 7105.  On the 
current applications to reopen, it appears that the RO has 
reopened the claims and adjudicated them on the merits, 
despite the indication in the statements of the case in April 
2005 and April 2007 to the effect that the claims were not 
reopened.  Where service connection for a disability has been 
denied in a final rating decision, a subsequent claim of 
service connection for the same disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the claims of service connection for a 
low back disability and prostatitis to reflect that finality 
had attached to the previous rating decision. 

The veteran requested a personal hearing before a Veterans 
Law Judge.  In November 2007, he was notified of the hearing 
that was scheduled for December 2007, but he failed to appear 
for the hearing.  

The claim of secondary service connection for a vision 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in November 1994, the RO denied the 
claims of service connection for a low back disability and 
prostatitis on the basis that there was no evidence of a 
diagnosis or treatment of conditions during service; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights in November 1994, he 
initiated an appeal but did not perfect that appeal so that 
the rating decision became final by operation law based on 
the evidence of record at the time.  

2. The additional evidence presented since the rating 
decision in November 1994 by the RO, denying service 
connection for a low back disability, is cumulative of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.

3. The additional evidence presented since the rating 
decision in November 1994 by the RO, denying service 
connection for prostatitis, is cumulative of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim of service connection.

4. Migraine headaches were not affirmatively shown to have 
had onset during service; and migraine headaches, first 
diagnosed after service, are unrelated to an injury, disease, 
or event, of service origin.

5. A skeletal disability was not affirmatively shown to have 
had onset during service; a skeletal disability to include 
degenerative changes of the thoracic spine was not manifested 
to a compensable degree within one year from the date of 
separation from service; and a skeletal disability, first 
diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event, of 
service origin.

6. Bilateral hearing loss is manifested by auditory acuity 
level I in the left ear and auditory acuity level I in the 
right ear.

7. The veteran's retroactive pension payment issued on 
January 10, 2006, in the amount of $1,217.93, represented an 
increase in pension owed to him for the annualization period 
of February 1, 2005, through December 2005, on account of his 
annual income being recalculated for that period due to a 
cessation of his vocational rehabilitation benefits that were 
made effective on October 1, 2005; the retroactive award was 
in accordance with specific rates of entitlement provided by 
statute for the period from February 1, 2005, through 
December 2005.  


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).

2. New and material evidence has not been presented to reopen 
the claim of service connection for prostatitis.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2007).  

3. Migraine headaches are not due to injury or disease that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303, (2007).

4. A skeletal disability is not due to injury or disease that 
was incurred in or aggravated by service, and a skeletal 
disability, manifested as degenerative changes of the 
thoracic spine, as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

5. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2007).  

6. The RO properly calculated the retroactive pension payment 
issued on January 10, 2006, and the veteran is not entitled 
to an increased retroactive payment by operation of law.  38 
U.S.C.A. §§ 1503, 1521, 5111 (West 2002); 
38 C.F.R. §§ 3.23, 3.31, 3.271, 3.272, 3.273 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

On the claim for the retroactive payment of pension benefits, 
which the veteran argues was improperly calculated, because 
the VCAA has no effect on a claim when the question is 
limited to a matter of law, including statutory 
interpretation, 
the Board need not determine if VA met the duty to assist and 
duty to notify requirements of the VCAA.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008)

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in July 2004, May 2005, June 2006, August 
2006, September 2006, and June 2007.  

On the applications to reopen the claims of service 
connection, the veteran was notified that new and material 
was needed to reopen the claims of service connection, that 
is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
that pertained to the reason the claims were previously 
denied.  The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, as 
well as the claim of service connection for migraine, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the degree of 
disability assignable and for the effective date of the 
claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim). 

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in October 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

As for the claim for increase for hearing loss, the RO 
provided the veteran with content-complying VCAA notice on 
the underlying claim of service connection for bilateral 
hearing loss.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for a higher rating for bilateral hearing loss.  
Dingess at 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained the service records and VA 
records.  The veteran has not identified any additionally 
available evidence, to include private medical records, for 
consideration in his appeal.  

On the new and material evidence claims, under the duty to 
assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii). 

On the claims for service connection, VA has not conducted 
medical inquiry in the form of a VA medical examination in an 
effort to substantiate the claims, and further development is 
not required because there is no record of chronic headaches 
and skeletal disability, other than a low back disability, or 
complaints relative thereto, during service.  Further, there 
is no competent evidence of persistent or recurrent symptoms 
relative to these disabilities from the time of service until 
many years later.  As the evidence does not indicate that the 
claimed disabilities may be associated with service, a VA 
medical examination or medical opinion is not required for 
the claims under 38 C.F.R. § 3.159(c)(4).

On the claim for increase, VA has conducted the necessary 
medical inquiry in an effort to substantiate the claim for 
hearing loss.  38 U.S.C.A.§ 5103A(d).  The veteran was 
afforded VA examinations in October 2004, January 2007, and 
June 2007, specifically to evaluate the nature and severity 
of his hearing loss.  The veteran has not contended - nor is 
there any record in the file to show - that there has been a 
material change in the disability since the most recent 
examination to warrant a reexamination. 38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claims

Procedural History and Evidence Previously Considered

In a rating decision in February 1993, the RO denied service 
connection for low back pain on the basis that there was no 
evidence of diagnosis or treatment of such during service.  
In a rating decision in November 1994, the RO denied service 
connection for osteoporosis of the lumbar spine and for 
prostatitis on the basis that there was no evidence of such 
during service.  

In letters, dated in March 1993 and November 1994, the RO 
notified the veteran of the adverse determination and of his 
procedural and appellate rights.  The notice included the 
veteran's right to appeal the adverse determination by 
notifying the RO of his intention within one year from the 
date of the letter.  In September 1995, the veteran indicated 
his disagreement with the November 1994 decision, and he was 
furnished a statement of the case in July 1996.  He 
thereafter failed to perfect his appeal to the Board with the 
filing of a substantive appeal within the time allotted.  
38 C.F.R. § 20.302.  Therefore the rating decisions by the RO 
in March 1993 and November 1994 became final by operation of 
law, except the claims may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 3.156.  

As both prior final rating decisions addressed a low back 
disability, low back pain in the former decision and, more 
specifically, osteoporosis in the latter decision, the Board 
determines that the rating decision of November 1994 was the 
last rating decision for purpose of finality.  Also, in a 
rating decision in February 1998, the RO adjudicated the 
claim of clear and unmistakable error in the prior final 
decisions, which by is a collateral attack on the otherwise 
previous final rating decisions, which the veteran did not 
appeal. 

The evidence of record at the time of the rating decision in 
November 1994 is summarized as follows.  

Service records show that the veteran served on active duty 
from March 1985 to December 1992.  The service treatment 
records do not show any complaint, treatment, or diagnosis of 
chronic low back pain or of osteoporosis of the lumbar or of 
prostatitis.  On examination for medical board in March 1992, 
the spine and genitourinary system were clinically evaluated 
as normal with the exception of hereditary 
glomerulonephritis.  



After service, VA records, dated from 1993 through 1994, 
document chronic prostatitis in March 1993, low back pain 
secondary to Alport's syndrome in October 1993, X-ray 
evidence of osteoporosis of the lumbar spine in January 1994, 
complaints of continued and occasional lower back pain with 
an assessment of degenerative joint disease in April 1994, 
and osteoporosis of the lumbar spine and chronic prostatitis 
during a Persian Gulf War examination in April 1994.  

In a statement, received in September 1993, the veteran 
asserted that he had back pain on the left and right sides of 
his lower back caused by his kidney condition.  

Current Claims to Reopen

As the unappealed rating decision in November 1994 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims.  38 
U.S.C.A. § 5108.

In June 2004, the veteran submitted a statement indicating an 
intent to reopen his claim of service connection for a low 
back disability, and in January 2006, he submitted a 
statement indicating an intent to reopen his claim of service 
connection for prostatitis.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in November 1994 includes VA records and statements 
of the veteran.  

Analysis

Low Back Disability

The additional VA records document treatment for chronic low 
back pain for which the veteran received physical therapy.  
In January 2001, the veteran complained of a history of 
chronic intermittent low back pain, stating that he had been 
experiencing pain since he was in the Army.  In October 2004, 
it was noted that the veteran's back pain started since 
getting out of the service.  An MRI of the lumbar spine in 
November 2004 showed foraminal narrowing at L3-4 from a 
combination of facet arthrosis and posterior disc bulge, and 
posterior L5-S1 disc protrusion with small annular tear.  In 
December 2004, it was noted that the low back pain complaints 
were related to severe osteoarthritis as documented by X-rays 
and a recent MRI.  
In a statement in April 2006, a VA physician indicated that 
the veteran had chronic, nonradicular, mechanical low back 
pain, which was of the type that could be precipitated by 
repetitive heavy lifting.  The physician noted that the 
veteran gave a history of repetitive heavy lifting while on 
active duty in 1992.  

This evidence is not new and material because it is 
cumulative evidence, that is, supporting evidence of 
previously considered evidence, namely, the VA records in 
1993 and 1994 that document the presence of low back pain and 
an assessment of disease associated with the low back, which 
has been previously considered by the RO in its rating 
decision in November 1994.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.

As for the statement of the VA physician in April 2006 that 
the veteran's low back pain was of the type that "could" be 
precipitated by repetitive heavy lifting, a medical opinion 
expressed in the term of "could", the equivalent of "may", 
also implies that it "could not" and it is too speculative to 
establish a medical  nexus.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (a medical opinion expressed in the term of "may" 
also implies "may or may not" and is too speculative to 
establish a medical nexus).  For this reason, the Board 
rejects the medical opinion as new and material evidence to 
reopen the claim. 

As for the statements of the veteran that he complained of 
low back pain during service in February 1992 and on other 
occasions and that he has been complaining of lower back pain 
since he was discharged from service, to the extent the 
veteran's statements are offered as evidence of a nexus 
between his current problems and service, where, as here, 
there is a question of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  

For this reason, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Prostatitis

The veteran has submitted copies of VA records that had 
previously been considered by the RO in November 1994.  The 
evidence is not new and material as it is redundant, that is, 
repetitive of the records previously considered.  And 
redundant evidence does not meet the regulatory definition of 
new and material evidence under 38 C.F.R. § 3.156.  

As for the statements of the veteran to the effect that 
service connection was warranted on the basis that he was 
diagnosed in March 1993 with chronic prostatitis, which was 
less than three months after his military discharge in 
December 1992, where, as here, there is a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay 
person, the veteran is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  

For this reason, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

II. Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran who served for ninety days develops arthritis 
to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

Migraine Headaches

The veteran claims that he was treated for headaches during 
service in September 1992, that he continued to complain of 
migraine shortly after he was discharged from service, and 
that he currently suffers with migraine.  

Service treatment records show that in March 1992, at the 
time of a physical examination for medical board, the veteran 
denied frequent and severe headaches and he was clinically 
evaluated as neurologically normal.  The veteran complained 
of headaches in conjunction with treatment for a cold in 
September 1992.  The veteran was discharged from service in 
December 1992 on the basis of chronic glomerulonephritis.  

After service, medical records from VA show a complaint of 
occasional headache in April 1994.  In July 2004, the veteran 
complained that he used Advil for "migraine." In 2005, the 
veteran was diagnosed with migraine, and it was noted that he 
was seen in the emergency room in November 2005 and treated 
with Vicodin.  In 2006, the veteran was diagnosed with 
migraine, and it was noted that he was seen in the emergency 
room in August 2006 for it.  

As for the veteran's statements attributing migraine to 
service, although the veteran is competent to describe 
symptoms pertaining to headaches, migraine is not a condition 
under case law where lay observation has been found to be 
competent to establish a diagnosis and the determination as 
to the presence of the disability therefore is medical in 
nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here, the determinative issue involves a question of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation. For this 
reason, the Board rejects the veteran's statements, as to 
whether he had migraine during service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its 
finding on a question involving a medical diagnosis, not 
capable of lay observation, and as there is no competent 
medical evidence that migraine was present coincident with 
service, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

Skeletal Disability

The veteran claims that he has a skeletal condition related 
to service.  This claim is separate and distinct from the 
claim pertaining to a low back disability, which was 
previously addressed.  

Service medical records do not show any complaint, finding, 
or diagnosis of a skeletal condition.  Rather, there was a 
complaint of neck pain in December 1985, with no diagnosis 
and a complaint of wrist pain in December 1985 with a 
diagnosis of ganglion [cyst].  At the time of a physical 
examination for a medical board in March 1992, the veteran 
was clinically evaluated as normal orthopedically.  He was 
discharged from service in December 1992 on account of a 
nephritic condition.  




After service, VA records show that beginning in 1994 the 
veteran was seen for a variety of ailments to include minimal 
degenerative changes of the thoracic spine in January 1994, 
plantar fasciitis in 2003 and 2004, muscle spasm in the 
cervical spine in December 2005, and right knee problems in 
2005 and 2006.  

Based on the medical evidence of record, a skeletal condition 
was not shown to have had onset in service.  Further, the 
medical evidence showing degenerative changes of the thoracic 
spine in January 1994 is beyond the one-year presumptive 
period (i.e., the year following the date of separation from 
military service in December 1992) for such condition as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.306, 3.309.

As for the veteran's statements attributing a skeletal 
condition to his period of active service, although he is 
competent to describe such symptoms as pain, the claimed 
skeletal disability is not a condition under case law where 
lay observation has been found to be competent.  Therefore, 
the determination as to the diagnosis and causation of the 
veteran's disability is medical in nature, that is, not 
capable of lay observation.  Where as here, the questions 
involve a medical diagnosis, not capable of lay observation, 
and of medical causation, competent medical evidence is 
required to substantiate the claim because the veteran as a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372, (Fed. Cir. 2007).

The Board therefore rejects the veteran's statements as lay 
evidence sufficient to establish the diagnosis of a skeletal 
condition during service or as lay evidence of a 
contemporaneous diagnosis, already established, or as lay 
evidence, supporting a later diagnosis by a medical 
professional.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).



As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
not capable of lay observation, and as there is no favorable 
competent evidence to support the claim of service connection 
for a skeletal disability, as articulated above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

III. Claim for Increase

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Ever since service connection was established effective in 
June 2004, the veteran's bilateral hearing loss has been 
rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.     

The record shows that the veteran underwent a VA examination 
in October 2004.  At the time of the examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz of 40, 40, 35, 
and 40, for an average of 39 in the left ear; and of 40, 40, 
40, and 40, for an average of 40 in the right ear.  Speech 
recognition scores per Maryland CNC were found not to 
accurately reflect the veteran's ability to understand speech 
in either ear, due to inconsistent scores, and so the 
examiner stated that only puretone results should be used to 
evaluate hearing loss.  

The VA audiometric findings reflect level I auditory acuity 
in the left ear and level I auditory acuity in the right ear.  
38 C.F.R. § 4.85, Table VIa (for application when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.).  These 
numeric designations in combination correspond to a zero 
percent, or noncompensable, rating under Table VII, 
Diagnostic Code 6100.  

The record shows that the veteran underwent another VA 
examination in January 2007.  At that time, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz of 40, 40, 35, 
and 40, for an average of 39 in the left ear; and of 45, 45, 
40, and 40, for an average of 43 in the right ear.  Speech 
recognition per Maryland CNC was 94 percent in the left ear 
and 94 percent in the right ear.  

The VA audiometric findings reflect level I auditory acuity 
in the left ear and level I auditory acuity in the right ear.  
38 C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating under Table VII, Diagnostic Code 6100.  



The veteran most recently underwent a VA examination in June 
2007.  At that time, audiometric testing revealed the 
following pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz of 35, 45, 40, and 40, for an average of 
40 in the left ear; and of 40, 45, 45, and 45, for an average 
of 44 in the right ear.  Speech recognition per Maryland CNC 
was 92 percent in the left ear and 92 percent in the right 
ear.  

The VA audiometric findings reflect level I auditory acuity 
in the left ear and level I auditory acuity in the right ear.  
38 C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating under Table VII, Diagnostic Code 6100.  

VA records for the period covered in this appeal show that 
the veteran wore hearing aids and that audiometric testing 
showed he had mild to moderate sensorineural hearing loss 
with good to excellent speech discrimination.  In other 
words, there were no findings to indicate that the veteran's 
auditory acuity levels were different than those reflected on 
the VA examination reports.  

Further, the record does not demonstrate an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86, that 
is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 
55 decibels or more, or puretone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

The Board concludes that there have been no clinical findings 
to show that the veteran's hearing loss meets the criteria 
for a compensable rating.  As the preponderance of the 
evidence is against the claim for an initial higher rating, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the hearing loss over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, from the effective date of service connection 
in June 2004, there have been no clinical findings to show 
that the veteran's hearing loss meets the criteria for a 
compensable rating.  


IV. Retroactive Payment

The veteran claims that the retroactive pension payment 
issued on January 10, 2006, was not properly calculated, and 
that he is owed additional benefits.  

Historically, the RO awarded the veteran nonservice-connected 
pension by rating decision in December 2004.  As notified in 
a letter that same month, the veteran was entitled to both 
nonservice-connected disability pension and service-connected 
disability compensation, but he was prohibited under VA law 
from receiving both entitlements.  The veteran had elected 
nonservice-connected pension as the greater benefit.  

Nonservice-connected pension benefits are governed by income 
limitations which require that, the annual rate of pension be 
reduced by the amount of the annual income of the veteran.  
38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3); 3.23(b), 
(d)(4) (2007).  The statute and VA regulations provide that 
"annual income", as defined by statute and applicable 
regulation, includes payments of any kind from any source, 
unless explicitly exempted by statute or regulation.  
38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271; 38 C.F.R. § 3.272 
(setting forth exclusions from income, of which VA Chapter 31 
vocational rehabilitation benefits are not listed).  

Whenever there is a change in a veteran's amount of countable 
income, the monthly rate of pension payable shall be computed 
by reducing the veteran's applicable maximum annual pension 
rate by his new amount of countable income on the effective 
date of the change in the amount of income, and dividing the 
remainder by 12.  38 C.F.R. § 3.273.  



The December 2004 award letter to the veteran indicated that 
in calculating the amount of the pension award, the veteran's 
total family income, consisting solely of the monthly income 
he received in VA Chapter 31 vocational rehabilitation 
benefits, was counted, so he was not entitled to the maximum 
amount of pension allowable by law.  His award was payable 
effective July 1, 2004.  

In the present claim, the veteran contends that his VA 
vocational benefits were terminated on August 5, 2005, and 
that he should therefore be entitled to the full amount of 
pension benefits since that date.  Also in the file are 
letters, dated in September 2005 and October 2005, wherein 
the veteran stated that he visited the RO to inquire about 
his pension payments and that he was informed that he did not 
receive his full pension because there was a record 
indicating that he was receiving income from sources other 
than his Chapter 31 vocational rehabilitation benefits. 

In January 2006, the veteran received a retroactive award of 
pension benefits in the amount of $1,217.93.  He contends 
that his retroactive award should have been $1,695 (a 
difference of $478).  By his calculation, the payments due to 
him for the months of August 2005 through December 2005 were 
computed incorrectly by VA and that he was underpaid.  In a 
letter sent to his Congresswoman in October 2006, he 
reiterated his claim that the VA owes him back pay in the 
amount of $478.  In a response to a Congressional inquiry on 
the matter, the RO in a November 2006 letter indicated in 
part that the veteran's pension payments were adjusted, 
effective October 1, 2005, due to a decrease in income (from 
$2,743 annually to $0 annually).  

Documentation in the file indicates that the veteran received 
his last Chapter 31 payments in September 2005, not in August 
2005 as claimed, and without additional income his countable 
income for pension purposes was considered $ 0 as of October 
1, 2005.  VA regulations require that any payment based on an 
increased award of pension begin on the first day of the 
calendar month following the month in which the award became 
effective, and that an increased award means an award which 
is increased because of a reduction in income.  38 U.S.C.A. § 
5111(a); 38 C.F.R. § 3.31.  

The maximum annual pension rate for a veteran with two 
dependents, as the veteran in this case was being paid, is 
$15,043 (or $1,253 monthly), effective in October 2005, and 
$15,661 (or $1,305 monthly), effective beginning in December 
2005.  

In March 2007, the RO conducted an audit of the veteran's 
pension payments of which the veteran received a copy.  As 
reflected in the audit, a back pay award was processed and 
paid on January 10, 2006, in the amount of $1,217.93.  This 
represented an increase in pension owed to the veteran for 
the annualization period beginning February 1, 2005, on 
account of his annual income being recalculated due to a 
cessation of his vocational rehabilitation benefits that was 
made effective on October 1, 2005.  

The audit shows that from February 2005 through September 
2005 the veteran's monthly entitlement increased from $966 to 
$1,025, for a back payment in the amount of $472.  From 
October 1, 2005, through November 2005, his entitlement 
increased from $966 to $1,253, for a back payment in the 
amount of $574.  For December 2005, his entitlement increased 
from $966 to $1,305, for a back payment in the amount of 
$339.  The total back payment due to the veteran for the 
entire period, that is, from February 2005 through December 
2005 was $1,385.  The VA withheld $167.07, to be applied to 
an education debt.  The resulting amount paid to the veteran 
in January 2006, which he contests, is $1,217.93.  

A review of the RO's calculation of the veteran's retroactive 
award paid in January 2006 is in accordance with the 
applicable laws and regulations.  38 U.S.C.A. §§ 1503, 1521, 
5111; 38 C.F.R. §§ 3.23, 3.31, 3.271, 3.272, 3.273 (2007).  
It appears that the veteran is arguing that he was underpaid 
$478 to reflect that he had no family income after August 5, 
2005, when in fact his last monthly payment from Chapter 31 
vocational rehabilitation benefits occurred in September 
2005.  Accordingly, his pension payments were properly 
recalculated and increased starting on October 1, 2005, in 
accordance with 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31, and 
not September 2005 as the veteran appears to be asserting.  

For these reasons, the veteran is not entitled to an increase 
in the retroactive payment issued on January 10, 2006, as it 
was properly calculated.  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a low back disability is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for prostatitis is not reopened, 
and the appeal is denied.  

Service connection for migraine headaches is denied.  

Service connection for a skeletal disability is denied.    

An initial compensable rating for bilateral hearing loss is 
denied.  

As the retroactive pension payment issued on January 10, 
2006, was properly calculated, the appeal is denied.  


REMAND

As for the claim of service connection for a vision 
disability, claimed as secondary to service-connected chronic 
glomerulonephritis, a clarifying opinion is sought to 
reconcile numerous medical statements in the claims file, as 
follows.  

One VA examiner in October 2004 diagnosed arcus senilis and 
refractive error, which were not caused by the service-
connected kidney disorder.  In November 2004, a VA 
optometrist cited to a comprehensive examination that month 
(the report of which is not in the file) and stated that a 
corneal arcus was noted but that the onset was undetermined.  
She stated that the differential diagnosis was arcus 
juvenilus that was related to the kidney disorder versus 
arcus senilis that was of adult onset and related to 
hyperlipidemia.  

It was further noted that the veteran's documented conditions 
were not visually significant.  In April 2006, it was noted 
that the veteran suffered from a kidney disorder 
characterized by possible cornea changes of the eye, arcus 
juvenilis.  

In various statements dated in September 2004, December 2005, 
and May 2007, the chief of the renal section at a VA medical 
center indicated that the veteran's service-connected kidney 
disorder caused visual deficits from corneal dystrophy, that 
the veteran needed an examination by an eye specialist to 
determine if he had corneal abnormality caused by his 
service-connected hereditary nephritic condition, and that 
there was evidence that the veteran had a visual defect 
diagnosed as a corneal abnormality secondary to the service-
connected nephritis.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records of eye 
examinations in July 1999, August 2000, 
November 2002, and November 2004. 

2. Schedule the veteran for a VA 
examination by an ophthalmologist to 
determine whether the veteran has loss 
of visual acuity due to the service-
connected chronic glomerulonephritis.  
The examiner is asked to consider and 
reconcile where necessary, the 
statements provided by a VA eye 
examiner in October 2004, a VA 
optometrist in November 2004, a VA 
physician in April 2006, and a VA chief 
of a renal section in September 2004, 
December 2005, and May 2007.  The 
claims file must be made available to 
the examiner for review

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


